Title: To James Madison from John Mitchell, 23 May 1803
From: Mitchell, John
To: Madison, James


					
						Sir
						Havre 23d. May 

1803
					
					I have the honor to inform You that Mr. G. Hughes of Baltimore Bearer of the Dispatches of our 

Ministers at Paris & of the Treaty they have concluded there saild this Morng on board of the Brig Enterprize 

Capn. Wilcox bound for New York.  I Sincerely hope He may be With you ere this gets to hand.  I believe I may venture 

to Congratulate You on Louisiana being Ceeded to Us.  With perfect respect I am Sir, Your obedt. Servt.,
					
						John Mitchell
						Commercial Agent for the U.S.A.
						(pro: tem:)
					
					
						We are just informed that the London Gazette of the 17. Contains an order for them to Burn & 

Destroy all french Vessells &c.  War is this day Announced here—and severall British frigates have appeared off 

the Harbour  should I hear of their molesting any Neutral Vessell shall carefully inform you.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
